Citation Nr: 0943185	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected pancreatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from July 1975 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied service connection for diabetes mellitus.  In December 
2007, the Board remanded the appeal for further evidentiary 
and procedural development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

In the Veteran's claim for service connection for diabetes 
mellitus, received in February 2003, he notes that he was 
admitted to the VA Medical Center in Ann Arbor, Michigan, in 
February 2003.  He states that a physician at that time told 
him he developed diabetes because of his pancreas problems.  

Review of the voluminous VA medical records contained in the 
Veteran's claims file reveals that records reflecting a VA 
hospitalization in February 2003 have not been obtained.  Any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Because the Veteran specifically identifies 
these VA records as likely containing a favorable medical 
opinion, and because these records apparently reflect the 
initial diagnosis of diabetes, the disease at issue here, the 
Board finds that another remand is necessary to obtain these 
records. 

Review of the medical records obtained pursuant to the 
Board's December 2007 remand reveals that in February 2005, 
the Veteran reported he was in the process of applying for 
Social Security Disability benefits.  No further information 
about his application is contained in the medical records, 
however, and no information from the Social Security 
Administration is contained in the Veteran's VA claims file.  
The VA has a duty to consider the same evidence considered by 
the Social Security Administration in making any decision 
regarding entitlement to VA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, although the Board 
regrets the necessity for another remand, this newly-
discovered evidentiary trail must be exhausted prior to 
further appellate review of his claim for service connection 
for diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from 
2003, including the report of a February 
2003 hospitalization at the VA Medical 
Center in Ann Arbor, Michigan, for 
inclusion in the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, for inclusion in 
the claims file.

3.  After obtaining the VA and Social 
Security records, adjudicators should 
review them for any information 
pertaining to the question of whether the 
Veteran's service-connected pancreatitis 
proximately caused, contributed to, or 
aggravated his diabetes mellitus.  IF 
anything in the records has a bearing 
upon this question, the RO should obtain 
a VA medical opinion, which is informed 
by the Veteran's VA medical records, and 
the newly-obtained Social Security 
records, as to whether the Veteran's 
service-connected pancreatitis 
proximately caused, contributed to, or 
aggravated his diabetes mellitus.  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
 Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

